DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This office action is responsive to the Amendment filed June 13, 2022 (herein referred to as “Amendment”).  Claims 1-9 dated November 3, 2021 are pending and have been fully considered.  The Detailed Action dated March 11, 2022 wherein a different set of claims was examined is hereby withdrawn and this action is set forth. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation “during the spraying step" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.  Specifically, Claim 9 depends from Claim 1. However, the spraying step is initially set forth in Claim 6.  Therefore, it is unclear if Claim 9 should instead depend from Claim 6.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Fleming et al. (U.S. Patent No. 2,817,562 “Fleming”) in view of Lineton et al. (U.S. Patent Publ’n No. 2014/0123930 “Lineton”).
Regarding Claim 1, Fleming discloses the invention substantially as claimed, including providing a piston (10) having a body portion formed of a ferrous material (see column 2, lines 49-50), wherein the body portion has a crown (18) presenting a combustion surface (see Figure and column 2, lines 34-43) and an undercrown surface (see Figure), disposing a coating (16) on at least a portion of said body portion (see Figure and column 1, line 67 - column 2, line 8), wherein coating (16) includes a fluoropolymer (namely polytetrafluoroethylene, see Figure and column 1, line 67 - column 2, line 8), which has a thickness of 25 microns to 1 millimeter (see column 3, lines 33-42).  Note: 0.0015” - 0.0025” = 38.1 μm - 63.5 μm, see MPEP § 2131.03(I).  While Fleming does illustrate a pin boss (see Figure), Fleming is silent concerning inclusion of a pair of pin bosses.
However, Lineton discloses a piston (20) with a pair of pin bosses (36), as is very well-known in the art of piston design.
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the piston of Fleming by providing a pair of pin bosses as described in Lineton in order to facilitate a proper coupling of the piston to the connecting rod via a piston pin, as is very well-known in the art. 
Regarding Claim 3, Fleming specifically teaches that the fluoropolymer of the coating includes polytetrafluoroethylene (see column 1, line 67 - column 2, line 8). 
Regarding Claim 4, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed (in other words, functionality) does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).  Furthermore, “apparatus claims cover what a device is, not what a device does”.  Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed Circ. 1990) (emphasis in original).  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function (MPEP § 2114).  Therefore, any statement of intended use and all other functional implications have been carefully considered but are deemed not to impose any patentably distinguishing structure over that disclosed by Fleming which is capable of being used in the intended manner, i.e., reducing chemical bonding of carbon deposits on body portions at temperatures ranging from 200 to 400° C.  In other words, since the apparatus of the reference appears to be fully capable of performing the recited steps of the claim, and since there are no structural differences between the reference and the claimed invention, the apparatus of Fleming meets the limitations of the claim.  Moreover, no structure of Fleming prevents the recited operation.
Regarding Claim 5, Fleming discloses that coating (16) is disposed on a skirt section (14) (see Figure).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Fleming in view of Lineton as applied to Claim 1 herein, and further in view of Nanba et al. (U.S. Patent Publ’n No. 2015/0204233 “Nanba”).
Regarding Claim 2, the combination of Fleming and Lineton discloses the invention substantially as claimed, but is silent concerning the use of silicone in the coating.  
However, Nanba discloses a direct-injection engine (E) having a piston (1) reciprocating in a cylinder bore of cylinder block (3).  A heat-insulating layer exhibiting high resistance to cracks, peeling, deformation, and gasoline and high heat insulation is obtained on the wall surface of an engine member (19). First, a heat insulator layer including a silicone-based resin and hollow particles containing a Si-based oxide is formed on a wall surface of the engine member (19) (see Abstract).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the piston of Fleming by providing silicone within the coating as described in Nanba in order provide a heat-insulating layer exhibiting high resistance to cracks, peeling, deformation, and gasoline while providing a high heat insulation property thereto.

Allowable Subject Matter
Claims 6-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES G MOUBRY whose telephone number is (571)270-5658. The examiner can normally be reached M-F 10AM - 6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay M Low can be reached on 571-272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GRANT MOUBRY/Primary Examiner, Art Unit 3747